Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ingram, J.), rendered June 18, 2007, convicting him of assault in the second degree, reckless endangerment in the second degree, leaving the scene of an incident without reporting, reckless driving, and operation of a motorcycle without the use of a helmet, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his challenges to certain remarks made by the prosecutor during summation (see CPL 470.05 [2]; People v Williams, 38 AD3d 925 [2007]). In any event, the challenged remarks were either responsive to defense counsel’s summation, or constituted fair comment on the evidence or inferences drawn therefrom (see People v Rudd, 62 AD3d 729 [2009], lv denied 12 NY3d 929 [2009]; see also People v Coleman, 62 AD3d 810 [2009]; People v Ploska, 52 AD3d 742 [2008]).
*703The defendant’s contention that he was denied the effective assistance of counsel is without merit. Under the circumstances of this case, the defendant was afforded meaningful representation (see People v Colon, 61 AD3d 772 [2009]). Dillon, J.P., Florio, Belen and Roman, JJ., concur.